PER CURIAM: *
Patricia Cox filed this suit to challenge alleged violations of her rights that occurred while she was jailed. The district court dismissed the suit after determining, inter alia, that she had failed to serve the defendants with process. Cox does not address the propriety of the district court’s conclusion that the suit should be dismissed for want of service. Because Cox has failed to identify any error in the district court’s analysis of the question whether her suit should be dismissed for want of service, she has waived this issue. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The district court’s judgment is AFFIRMED, and Cox’s request for appointed counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.